Potter, J.,
dissenting.
I respectfully dissent for the reasons expressed by Judge Mahoney in his dissenting opinion in the Court of Appeals, to wit:
“There is no right of appeal in this case. Mrs. Duduko-vich is employed by the Housing authority within the meaning of R. C. 3735.28. She serves at the pleasure of the Board. R. C. Chapter 2506.01 f.f. does not create a right of appeal for her. At best she could be considered a member of the classified civil service subject to what rights, if any, are created for her by R. C. Chapter 124.01. The judgment should be reversed and final judgment entered for the Board.”